Citation Nr: 1200414	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral flatfeet.  The Veteran timely appealed that issue.

The Board has recharacterized the issue on appeal in order to comport with the United States Court of Appeals for Veterans Claims (Court)'s holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim should encompass all of the disabilities fairly raised by the record and the Veteran's allegations.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's June 1962 enlistment examination noted that he had second degree pes planus which was not disabling; thus, the Board finds that such disorder is not due the presumption of soundness because it was noted as a pre-existing condition on his enlistment examination.  See 38 U.S.C.A. § 1111 (West 2002).  

However, subsequent examinations, in January 1964 and his separation examination in May 1966, demonstrate that the Veteran had a surgical procedure on his left foot at the age 1 or 2 for talipes/club foot; it was noted in those examinations that since that surgical procedure the Veteran has not had any trouble with that condition and that there were no current complications or sequelae of that condition.  

On appeal, the Veteran argued that his bilateral foot disorder should be service connected because-while he admits that such conditions pre-existed his military service and that he has had these conditions all his life-such disorders were aggravated by his military service.  

The Veteran was not afforded a VA examination in this case.  The Board finds that such is necessary in this case, because there are medical questions as to whether the Veteran's pre-existing pes planus condition was aggravated by his military service, and whether his talipes/club foot condition currently is a problem, whether such is a congenital or developmental defect and/or whether there is any super-imposed disorders associated with that talipes/club foot disorder.  Accordingly, this case must be remanded in order to afford the Veteran a VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant treatment records from the Altoona VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2007 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral feet disorder since discharge from service which is not already of record, including any treatment with Dr. C.W.R. since March 2007.  After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA podiatric examination in order to determine whether the claimed bilateral foot disorder is related to or aggravated by military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any current bilateral foot disorder found, to include bilateral pes planus, talipes/club foot condition (or residuals thereof), or any arthritic condition thereof.  The examiner should specifically discuss the findings noted in the VA and private treatment records, as well as the noted service treatment records.  

The examiner should take as conclusive fact that the Veteran's bilateral pes planus existed at the time of his enlistment and is considered a pre-existing medical condition at entrance into service.

The examiner is then asked to answer the following:

Pes Planus: The examiner is asked to state whether the Veteran's bilateral pes planus more likely, less likely or at least as likely as not (50 percent or greater probably) was aggravated (made permanently worse beyond the normal progression of that disease) by the Veteran's military service.  The examiner should specifically discuss the lack of any treatment for that condition during military service, as well as the Veteran's lay statements that such was aggravated by his military service.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

Talipes/Club Foot (Or Residuals Thereof): The examiner should opine whether the Veteran's talipes/club foot condition noted in the service treatment records is a congenital or developmental defect?  

If so, the examiner should state whether any current bilateral foot disorder is a super-imposed disorder on the talipes/club foot (or residuals) disorder?  The examiner should discuss any arthritic or hallux valgus conditions noted in the record.  

If any disorder is super-imposed, the examiner should opine whether such super-imposed disorder more likely, less likely or at least as likely as not (50 percent or greater probability) occurred during or is the result of military service.

If the talipes/club foot disorder is not a congenital or developmental defect, the examiner is asked to opine whether such disorder clearly and unmistakably pre-existed military service; and if so, whether that disorder clearly and unmistakably was not aggravated during military service?  In so discussing, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions, if such conclusions are made.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral foot disorder, including bilateral pes planus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


